                       Case 19-10234-KG            Doc 148        Filed 02/20/19         Page 1 of 4


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                      )
In re:                                                                )   Chapter l1
                                                                      )
THINGS REMEMBERED, INC., et al.,t                                     ) Case No. 19-10234 (KG)
                                                                      )
                                     Debtors.                         )   (Jointly Administered)
                                                                      )

  THIRD AMENDED2 NOTICE OF AGENDA FOR HEARING SCHEDULED FOR
FEBRUARY 20,2019, AT 11:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE
 HONORABLE KEVIN GROSS AT THE UNITED STATES BANKRUPTCY COURT
   FOR THE DISTRTCT OF DELAWARE, LOCATED AT 824 NORTH MARKET
 STREET,6TH FLOOR, COURTROOM NO.3, WILMINGTON, DELAWARE 198013


                [**rfDUE TO THE CLOSING OF THE COURT FOR INCLEMENT
             WEATHERO THIS HEARING HAS BEEN RESCHEDULED TO PROCEED
              TELEPHONICALLY ON FEBRUARY 21,2019 AT 9:30 A.M. (EST)***|

MATTER GOING FOR\ilARD:

I            Debtors' Motion for Entry of Orders (I) Appointing a Consumer Privacy Ombudsman,
             (IÐ(A) Approving Bidding Procedures, (B) Approving Bid Protections, (C) Scheduling
             an Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
             (E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,
             (IID(A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets,
             and (C) Authorizing the Assumption and Assignment of Contracts and Leases, and
             (IV) Granting Related Relief fDocket No. 23, filed on February 6,2019].

                       Response Deadline: March 19,2019 at12:00 p.m.                 (ET). Extendedto March             19,
                       2019 at4:00 p.m. (ET) for the Office of the United States Trustee.

                       Responses Received:

                           A. Informal comments received from the Official Committee of Unsecured
                              Creditors.

                           B. Informal comments received          from Washinglon Prime Group Inc.

I    The Debtors in these chapter   l1   cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Things Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
     Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland Heights,
     Ohio 44143.
2    Amended items appear in bold.
3    Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
     CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).

{ 1229.00r   -w00s4383.}
                       Case 19-10234-KG         Doc 148      Filed 02/20/19   Page 2 of 4




                           C. Limited Objection of Aronov Realty Management, Brookfield Property
                              REIT Inc., Centennial Real Estate Company, LLC, Kravco Company
                              LLC, Montebello Town Center Investors LLC, ST Mall Owner, LLC,
                                YTC Mall Owner, LLC, Starwood Retail Partners LLC, and The Macerich
                                Company to Debtors' Motion for Entry of Orders (I) Appointing a
                                Consumer Privacy Ombudsman, (IÐ(A) Approving Bidding Procedures,
                                (B) Approving Bid Protections, (C) Scheduling an Auction and Sale
                                Hearing, (D) Approving the Form and Manner of Notice Thereof, (E)
                                Establishing Procedures for the Assumption and Assignment of Contracts
                                and Leases, (IIIXA) Approving the Asset Purchase Agreement, (B)
                                Authorizing the Sale of Assets, and (C) Authorizing the Assumption and
                                Assignment of Contracts and Leases, and (V) Granting Related Relief
                                [Docket No. 131, filed on February 19,20191.

                           D.   Joinder of Taubman Landlords to Limited Objection of Certain Landlords
                                to Debtors Motion for Entry of Order Approving Bidding Procedures
                                [Docket No. 132, filed on February 19,20191.

                           E. Limited   Objection of the United States Trustee to the Debtors' Motion for
                                Entry of Orders (I) Appointing a Consumer Privacy Ombudsman, (II)(A)
                                Approving Bidding Procedures, (B) Approving Bid Protections, (C)
                                Scheduling an Auction and Sale Hearing, (D) Approving the Form and
                                Manner of Notice Thereof, (E) Establishing Procedures for the
                                Assumption and Assignment of Contracts and Leases, (IID(A) Approving
                                the Asset Purchase Agreement, (B) Authorizing the Sale of Assets, and
                                (C) Authorizing the Assumption and Assignment of Contracts and Leases,
                                and (IV) Granting Related Relief [Docket No. 138, filed on February 19,
                                20191.

                           F.   Debtors' Omnibus Reply to Objections to Bidding Procedures Motion
                                [Docket No. 143, filed on February 20,20191.

                           G. Joinder Of North Riverside Park Associates LLC To Limited
                              Objection Of Certain Landlords To Debtors Motion For Entry Of
                              Order Approving Bidding Procedures And Other Related Relief
                              [Docket No. 147, filed on February 20,20191.

                       Related Documents:

                           A. Debtors' Motion Seeking Entry of an Order Shortening the Notice and
                                Objection Period for the Debtors' Bidding Procedures Hearing [Docket
                                No. 24, filed on February 6,20191.

                           B. Ordering Directing the United   States Trustee to Appoint Consumer
                                Privacy Ombudsman fDocket No. 72, entered on February 7,2019].




{ 1229.00r   -w00s4383.}                                 2
                           Case 19-10234-KG       Doc 148      Filed 02/20/19    Page 3 of 4


                             C. Order Shortening the Notice and Objection Period for the           Debtors'
                                  Bidding Procedures Hearing [Docket No. 73, entered on February 7,
                                  20tel.
                             D. Notice of Hearing Regarding Debtors' Motion for Entry of Orders (I)
                                  Appointing a Consumer Privacy Ombudsman, (IIXA) Approving Bidding
                                  Procedures, (B) Approving Bid Protections, (C) Scheduling an Auction
                                  and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
                                  (E) Establishing Procedures for the Assumption and Assignment of
                                  Contracts and Leases, (IIIXA) Approving the Asset Purchase Agreement,
                                  (B) Authorizing the Sale of Assets, and (C) Authorizing the Assumption
                                  and Assignment of Contracts and Leases, and (IV) Granting Related
                                  Relief [Docket No. 81, entered on February 7,2019].

                             E. Notice to  Contract Parties to Potentially Assumed Executory Contracts
                                  and Unexpired Leases [DocketNo. 123, filed on February 15,2019].

                             F.   Declaration of Robert J. Duffy in Support of the Debtors' Motion for
                                  Entry of an Order (A) Approving Bidding Procedures, (B) Approving Bid
                                  Protections, (C) Scheduling an Auction and Sale Hearing, (D) Approving
                                  the Form and Manner of Notice Thereof, and (E) Establishing Procedures
                                  for the Assumption and Assignment of Contracts and Leases [Docket No.
                                  126,fúed on February 18,20191.

                             G. Declaration of Michael Kollender in Support of Debtors' Motion for Entry
                                of Order (A) Approving Bidding Procedures, (B) Approving Bid
                                  Protections, (C) Scheduling an Auction and Sale Hearing, (D) Approving
                                  the Form and Manner of Notice Thereof, and (E) Establishing Procedures
                                  for the Assumption and Assignment of Contracts and Leases [Docket No.
                                  I27,fil.ed on February 18,20191.

                             H. Notice of Rescheduled Bid Procedures Hearing [Docket No.       142, filed on
                                  February 20,20191.

                             I.   Notice of Filing Revised Bid Procedures Order [Docket No. 145, filed on
                                  February 20,20191.



                                     lRemainder of page intentionally left blank.l




{ 1229.00r   -w0054383.}                                  -t
                      Case 19-10234-KG       Doc 148        Filed 02/20/19     Page 4 of 4


                      Status:   With the exception of the limited objection filed by the United
                                States Trustee, all informal comments and responses have been
                                resolved. This matter is going forward.

Dated: February 20,2019                             IS RATH       COBB LLP
Wilmington, Delaware                                \
                                                  G. Landis    o.3407)
                                            Matthew B. McGuire (No. 4366)
                                            Kimberly A. Brown Q.Io. 5138)
                                            Matthew R. Pierce Qrlo. 5946)
                                            919 Market Street, Suite 1800
                                            Wilmington, Delaware 1 980 I
                                            Telephone: (302) 467-4400
                                            Facsimile: (302)467-4450
                                            Email:        landis@lrclaw.com
                                                          mcguire@lrclaw.com
                                                          brown@lrclaw.com
                                                          pierce@lrclaw.com
                                            -and-

                                            KIRKLAND & ELLIS LLP
                                            Christopher T. Greco, P.C. (admitted pro hac vice)
                                            Derek I. Hunter (admittedpro hac vice)
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            Facsimile: (212) 446-4900
                                            Email:         christopher.greco@kirkland.com
                                                           derek.hunter@kirkland. com

                                            -and-

                                            KIRKLAND & ELLIS LLP
                                            Angela M. Snell
                                            Spencer A. Winters (admittedpro hac vice)
                                            Catherine Jun
                                            300 North LaSalle
                                            Chicago, Illinois 60654
                                            Telephone: (312)862-2000
                                            Facsimile: (312)862-2200
                                            Email:          angela.snell@kirkland.com
                                                            spencer. winters@kirkland. com
                                                            catherine j un@kirkland. com

                                            Proposed Co-Counsel     for   the Debtors and Debtors in
                                            Possession



{   r229.001-w0054383.}                                 4
